Title: To Thomas Jefferson from John L. Thomas, 1 March 1825
From: Thomas, John L.
To: Jefferson, Thomas


Sir
Charlottesville
March 1. 1825
I received a letter a few days since from Mrs Martha B. Eppes, the Widow &  Executrix of the late John W Eppes, enclosing a dft on you at Sight for One hundred Dollars, to go in discharge of the said balance due by the said J W E. on his subscription to the Central College, and requests a reciept for the same.Be Pleased to let me hear from you as soon as convenient in relation to it.Yrs Very Respy.J. L. Thomas
Collector forThe Usty of Va